 


 
Exhibit 10.1
 
 
SEPARATION AGREEMENT
 
This Separation Agreement and General Release (this "Agreement") is entered into
by and between Robert E. Harrison (the "Executive") and Alliance One
International, Inc. (the "Company"), effective as of December 14, 2010 (the
"Effective Date").
 
W I T N E S S E T H:
 
WHEREAS, the Executive is employed by the Company as its President and Chief
Executive Officer pursuant to the Amended and Restated Employment Agreement made
effective as of December 31, 2008, by and between the Company and the Executive
(the "Employment Agreement"), a copy of which is attached hereto as Exhibit 1;
 
WHEREAS, the Executive is also a member of the Company's Board of Directors;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Executive
shall resign from all positions with the Company and any of its subsidiaries or
affiliates and with the Company's Board of Directors as of the Effective Date;
and
 
WHEREAS, the Executive and the Company desire to settle fully and finally any
differences, rights and duties arising between them in an amicable fashion.
 
NOW, THEREFORE, in consideration of the covenants, releases, representations and
mutual promises herein contained, and for other good and valid consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, it is agreed as follows:
 
1.         Resignation.  In accordance with the terms and conditions of this
Agreement, the Executive and the Company have mutually agreed that, as of the
Effective Date, the Executive shall resign from his position as President and
Chief Executive Officer of the Company any other positions he may hold with the
Company and any of its subsidiaries or affiliates, and with the Company's Board
of Directors.  The Executive agrees to execute such documents and take such
actions as may be necessary or desirable to further effectuate the
foregoing.  Except as otherwise provided herein, all of the Executive's rights
under the Employment Agreement shall terminate as of the Effective Date.
 
2.         Accrued Payments And Benefits.  Regardless of whether the Executive
signs this Agreement, the Executive will be provided with:
 
(a)           an amount of $25,685 representing all earned, but unpaid salary
payable to the Executive through the Effective Date, at the annualized rate of
$682,500 (the "Base Salary"), to be paid in accordance with the Company's
customary payroll procedures;
 
(b)           in accordance with Company policy and after submission of
appropriate documentation to the Company, the Executive will be reimbursed for
any reasonable business expenses the Executive incurred through the Effective
Date; and
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           any vested amounts payable to the Executive under the Alliance One
Savings and Profit Sharing Plan, the Alliance One International Inc.
Supplemental Retirement Account Plan, the Alliance One International Inc.
Pension Plan and the Standard Commercial Corporation Supplemental Executive
Retirement Plan, in accordance with the terms of such plans and applicable law
and in the amounts set forth in Exhibit 2.
 
3.         Separation Payments And Benefits.  In consideration of the
Executive's execution of and compliance with the terms and conditions set forth
in this Agreement, the Company agrees to provide the Executive with the
following payments and benefits:
 
(a)           an amount of $31,190 representing the Executive's Base Salary from
the Effective Date until the December 31, 2010 pursuant to Article 12.1 of the
Employment Agreement, to be paid prior to December 31, 2010;
 
(b)           an amount of $112,192 representing sixty (60) days of the
Executive's Base Salary in lieu of notice pursuant to Article 3.2 of the
Employment Agreement, to be paid on February 14, 2011 or within four (4)
business days thereafter;
 
(c)           an amount of $3,165,876 representing the Executive's severance
payment pursuant to Article 12.2(a) of the Employment Agreement, to be paid on
February 14, 2011 or within four (4) business days thereafter;
 
(d)           if the Company pays bonuses for the 2011 fiscal year under the
2011 Management Incentive Plan, a pro rata bonus for the 2011 fiscal year, as
determined by the Board's Committee on Executive Compensation pursuant to
Article 4.2(b) of the Employment Agreement, to be calculated according to
Article 4.2(b) of the Employment Agreement and any such bonus shall be paid by
June 15, 2011 or on or about the date that the Company pays 2011 fiscal year
bonuses to other executives under the 2011 Management Incentive Plan;
 
(e)           reimbursement of reasonable attorney's fees incurred by the
Executive in the negotiation, analysis and preparation of this Agreement
pursuant to Article 15 of the Employment Agreement, in an amount not to exceed
$25,000, to be paid within sixty (60) days following submission of appropriate
documentation to the Company but no later than the last day of the Executive's
taxable year following the taxable year in which the expense was incurred;
 
(f)           the Executive acknowledges and agrees that the Executive has no
restricted stock awards;
 
(g)           Performance-Based Stock Units; Restricted Stock Units; Performance
Shares.
 
 
(i)
The Executive acknowledges and agrees that all of the 300,000 performance-based
stock units granted to him on or about October 18, 2010, under the Amended and
Restated Alliance One International, Inc. 2007 Incentive Plan (the "2007
Incentive Plan") are forfeited on the Effective Date, and that the Executive
shall not be entitled to any payment or benefit with respect to such
performance-based stock units.

 

 
2

--------------------------------------------------------------------------------

 

 
 
(ii)
In full satisfaction of its obligations with respect to the 190,000 restricted
stock units granted to the Executive on or about October 18, 2010, under the
2007 Incentive Plan, the Company shall pay to the Executive on February 14,
2011, or within four (4) business days thereafter, an amount of $43,491.  The
Executive shall not be entitled to any other payment or benefit with respect to
such restricted stock units.

 
 
(iii)
The performance shares granted to the Executive under the 2007 Incentive Plan,
pursuant to the Performance Share Award Agreements between the Company and the
Executive, dated June 18, 2009, and August 6, 2009, are forfeited on the
Effective Date, and that the Executive shall not be entitled to any payment or
benefit with respect to such performance shares.

 
(h)           stock options held by the Executive and outstanding on the
Effective Date with an exercise price equal to or less than the fair market
value of the underlying shares on the close of business on the Effective Date
shall be vested and remain exercisable until 24 months following the Effective
Date or, if sooner, the date the options expire pursuant to Article 4.3 of the
Employment Agreement.  The Executive acknowledges and agrees that Exhibit 2
contains a complete list of all outstanding stock options as of the Effective
Date.  Any stock options held by the Executive and outstanding on the Effective
Date that have not vested in accordance with this Section (h), and any stock
options held by the Executive and outstanding on the Effective Date that have an
exercise price greater than the fair market value of the underlying shares as of
the close of business on the Effective Date, will be cancelled as of the
Effective Date without consideration; and
 
(i)           notwithstanding that the Executive has not satisfied the vesting
requirements under the Alliance One International Inc. Supplemental Executive
Retirement Plan (as amended and restated effective January 1, 2009) (the "AOI
SERP") as of the Effective Date, the Executive shall be deemed to have satisfied
the vesting requirements of Section 4.01 of the AOI SERP as of the Effective
Date.  Any amounts due to Executive under the AOI SERP will be payable in
accordance with and subject to the terms of Exhibit 3, the AOI SERP and
applicable law.
 
4.         Additional Payments And Benefits Subject To Supplemental Release.  In
accordance with the terms and conditions set forth in the supplemental release
of claims  provided to the Executive simultaneously with this Agreement (the
"Supplemental Release"), if the Supplemental Release is executed by the
Executive (and not revoked pursuant to its terms) the Executive shall have the
ability to receive the additional payments and benefits specified therein.
 
5.         Withholdings:  Any amount payable to the Executive will be less all
applicable federal, state and local withholding taxes and any other authorized
or legally required deductions.
 

 
3

--------------------------------------------------------------------------------

 

 
6.         Waiver and Release.
 
(a)           The Executive, on behalf of himself and his successors, assigns,
executors and administrators, voluntarily, knowingly and willingly releases and
forever discharges the Company, together with its past and present parents,
subsidiaries, and affiliates, together with each of their officers, directors,
stockholders, partners, employees, agents, representatives, attorneys and
advisors and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (collectively, the "Releasees") from any and all rights,
claims, charges, actions, causes of action, complaints, sums of money, suits,
debts, covenants, contracts, agreements, promises, obligations, damages, demands
or liabilities of every kind whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected (collectively, "Claims") which the Executive
or the Executive's executors, administrators, successors or assigns ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever:  (i) arising from the beginning of time up to the Effective Date
under any federal, state or local statute, constitution, law or regulation,
including, without limitation, the Americans with Disabilities Act of 1990, the
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Sarbanes-Oxley Act of 2002,
the Worker Adjustment and Retraining Notification Act, the Rehabilitation Act of
1973, Executive Order 11246, the Family and Medical Leave Act of 1993, the
Genetic Information Nondiscrimination Act, the North Carolina Retaliatory
Employment Discrimination Act, North Carolina Equal Employment Practices Act,
the North Carolina Persons With Disabilities Protection Act and the North
Carolina Wage and Hour Act; (ii) relating to the Executive's hiring, employment
or cessation of employment with the Company or any of the Releasees, as well as
the circumstances thereof; and/or (iii) arising under or relating to any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and any of the Releasees and the Executive existing as of
the Effective Date, including, but not limited to, the Employment
Agreement.  This Section 6(a) does not waive or attempt to waive (1) any Claims
that the Executive may have under the Age Discrimination in Employment Act or
the Older Workers Benefit Protection Act (which are covered by the Supplemental
Release); (2) any Claims that cannot legally be waived; (3) any rights the
Executive may have to file a charge of discrimination with a federal or state
administrative agency; provided, however, that the Executive acknowledges and
agrees that, the Executive is not entitled to any personal recovery in any such
agency proceedings; (4) any Claims the Executive may have under this Agreement;
and (5) any Claims the Executive may have to indemnification pursuant to Article
18 of the Employment Agreement.
 
(b)            For the purpose of implementing a full and complete release, the
Executive understands and agrees that this release of claims is intended to
include all Claims, if any, which the Executive may have and which the Executive
does not now know or suspect to exist in the Executive's favor against the
Releasees and that this Agreement extinguishes those claims.  Accordingly, the
Executive expressly waives all rights afforded by any federal, state or local
statute, constitution, law or regulation prohibiting, limiting, or restricting
the waiver of unknown claims.
 
(c)           By signing this Agreement, the Executive represents and warrants
that as of the Effective Date, the Executive has not commenced or joined in any
Claim
 

 
4

--------------------------------------------------------------------------------

 

 
whatsoever against any of the Releasees arising out of or relating to any of the
matters set forth in this Section.
 
(d)           The Company, on behalf of itself and its successors and assigns,
voluntarily, knowingly and willingly releases and forever discharges the
Executive from any and all Claims which the Company or the Company's successors
or assigns ever had, now has or may hereafter claim to have by reason of any
matter, cause or thing whatsoever:  (i) arising from the beginning of time up to
the Effective Date under any federal, state or local statute, constitution, law
or regulation; (ii) relating to the Executive's hiring, employment or cessation
of employment with the Company; and/or (iii) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and the Executive existing as of the Effective
Date, including, but not limited to, the Employment Agreement.  This Section
6(d) does not waive or attempt to waive (1) any Claims that the Company may have
against the Executive relating to fraudulent conduct or willful misconduct; (2)
any Claims that cannot legally be waived; or (3) any Claims the Company may have
under this Agreement.
 
7.         No Further Rights Or Benefits.  The Executive acknowledges and agrees
that, other than as specifically provided above in this Agreement or the
Supplemental Release, the Executive is not entitled to any compensation, rights
or amounts under the Employment Agreement or any contract, plan, policy or
practice, past or present, of the Company or any of the other Releasees.  Except
as set forth in this Agreement, the Executive acknowledges and agrees that as of
the Effective Date, the Executive shall not be eligible to participate or
continue to participate in any employee benefit plans or compensation
arrangements of the Company or any of the other Releasees or otherwise be
entitled to any perquisite or fringe benefit.
 
8.         Continuing Obligations.
 
(a)           The Executive acknowledges and agrees that the obligations set
forth in the following Articles of the Employment Agreement shall continue in
full force and effect after the Effective Date:  13.1 (Assistance in
Litigation); 13.2 (Confidential Information); 13.4 (Nonsolicitation); 13.6
(Return of Company Property); and 13.7 (Failure To Comply).
 
(b)           Nondisparagement.
 
 
(i)
The Executive shall not make any statements that denigrate or disparage the
Company, its employees or its Board to the media or financial analysts.

 
 
(ii)
The Company will not authorize any statements that denigrate or disparage the
Executive to the media or financial analysts.  If the Executive becomes aware of
any such statements, the Executive will bring them to the attention of the
Company and the Company will take reasonable steps to address them.

 
(c)           Noncompetition.  The Executive shall not:  (i) prior to the
Effective Date and for the three-year period following the Effective Date, and
within the Territory (as defined below) without the prior written consent of the
Company, compete with the Company by engaging, directly or indirectly, as a
licensee, owner, manager, consultant, officer, employee, director, investor or
otherwise, in any business activities (a) that directly compete with
 

 
5

--------------------------------------------------------------------------------

 

 
the business activities of the Company, whether for a competitor of the Company
or for an entity whose internal business activities include or propose to
include the business activities engaged in by the Company, (b) for any cigarette
manufacturer, or (c) for any entity which engages in business activities in the
sourcing, processing and/or marketing of tobacco leaf products or other value
added tobacco products and services, including but not limited to, the
production of Cut Rag, expanded tobacco products, toasting and blending services
or seed research and supply; or (ii) usurp for his own benefit any corporate
opportunity under consideration by the Company during his employment, unless the
Company shall have finally decided not to take advantage of such corporate
opportunity.  The restrictions of part (i) of this paragraph shall not apply to
a passive investment by the Executive constituting ownership of less than five
percent (5%) of the equity of any entity engaged in any business described in
part (i) of this paragraph.  The Executive acknowledges that the possible
restrictions on his activities which may occur as a result of his compliance
with his obligations under this paragraph are required for the reasonable
protection of the Company's legitimate business interests, do not unduly
restrict his ability to earn a livelihood in his chosen field of employment, and
do not otherwise impose an undue hardship on him.  The Executive also
acknowledges that if he were to engage in any business activity covered by part
(i) of this paragraph, the Company would suffer an unfair competitive
disadvantage because the disclosure of the Company's confidential and
proprietary information would be inevitable given the Executive's career with
the Company, and his extensive unique and intimate knowledge of such information
and of the Company's business.  The Executive further acknowledges and agrees
that the time, territory and scope of activities prohibited by the provisions of
this paragraph, including the possible worldwide reach of the non-competition
provisions, are reasonable and necessary for protection of the Company's
legitimate business interests in view of the unique nature of the Company's
business, its competitive position as one of the only companies engaged in such
business in a worldwide market, the Executive's high-level position with the
Company prior to the Effective Date, the limited time period of the
non-competition provisions, and the unique and intimate knowledge of the
Company's business, its confidential and proprietary information and the special
needs and preferences of its customers and suppliers the Executive has acquired
during and as a result of his employment with the Company in a high-level
position, all of which would give the Executive an unfair competitive advantage
against the Company if the Executive were to breach the non-competition
provisions anywhere within the Territory.  For purposes of this paragraph,
"Territory" means the geographic areas and locations where the Company and its
affiliates carry on or transact their business, the Company and its affiliates
sell or market their products or services, and the Company or its affiliates'
customers are located, including without limitation (A) the world, (B) Africa,
Asia, Europe, North America and South America, (C) each of the countries in
Africa, Asia, Europe, North America and South America, respectively, as if
listed individually herein, (D) Brazil, (E) the United States of America, (F)
each of the states of the United States of America as if listed individually
herein, (G) the State of North Carolina, (H) the Commonwealth of Virginia, (I)
each county within the State of North Carolina as if listed individually herein,
(J) each county within the Commonwealth of Virginia as if listed individually
herein, (K) the territory within a 100 mile radius of the Company's office in
Morrisville, North Carolina, and (L) the territory within a 100 mile radius of
each other office of the Company or any affiliate (whether now existing or
hereafter established) as if listed individually herein.  The Executive
acknowledges and agrees that Article 13.7 (Failure To Comply) of the Employment
Agreement shall be expanded to include the obligations set forth in this Section
(c).
 

 
6

--------------------------------------------------------------------------------

 

 
9.         Confidentiality of Agreement.  Subject to Section 10 below, the
Executive agrees that this Agreement and its terms and conditions are
confidential and that the Executive will not disclose the existence or terms of
this Agreement to any third parties, other than to the Executive's spouse,
attorney, accountant, financial advisor or as required by law or may be
necessary to enforce this Agreement.  Any disclosure to the Executive's spouse,
attorney, accountant or financial advisor shall be conditioned on his or her
agreement to keep this Agreement and its terms and conditions confidential and
to not disclose the existence or terms of this Agreement to any other third
parties.
 
10.       Responding to Legal Process.  Nothing in this Agreement shall prohibit
the Executive from responding to a valid subpoena, court order or similar legal
process; provided, however, that prior to the Executive responding to a valid
subpoena, court order or similar legal process which may require the disclosure
of confidential information, the Executive shall provide the Company with
written notice of the subpoena, court order or similar legal process
sufficiently in advance of such disclosure to afford such entity a reasonable
opportunity to challenge the subpoena, court order or similar legal process.
 
11.       Entire Agreement.  Except as specifically provided herein, this
Agreement and the Supplemental Release constitute the complete, final and
exclusive embodiment of the entire agreement between the Executive and the
Company with regard to their subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both the Executive and a duly authorized officer
of the Company.  This Agreement shall bind the heirs, personal representatives,
successors and assigns of both the Executive and the Company, and inure to the
benefit of both the Executive and the Company, their heirs, successors and
assigns.
 
12.       Representations.  The Executive acknowledges and agrees that, if the
Executive chooses to sign this Agreement, that it is executed voluntarily and
without any duress or undue influence on the part of the Company.  The Executive
further acknowledges that:  (a) the Company has advised Executive of Executive's
right to consult with an attorney prior to executing this Agreement and that he
has availed himself of this right; (b) Executive has carefully read and fully
understands all of the provisions of this Agreement; (c) Executive is entering
into this Agreement, including the releases set forth in Section 6 of this
Agreement, knowingly, freely and voluntarily in exchange for good and valuable
consideration; and (d) Executive has the full power, capacity and authority to
enter into this Agreement.
 
13.       No Admission of Wrongdoing.  The parties understand and acknowledge
that this Agreement constitutes a compromise and settlement of any and all
potential disputed claims.  No action taken by the parties, either previously or
in connection with this Agreement, shall be deemed or construed to be:  (a) an
admission of the truth or falsity of any potential Claims; or (b) an
acknowledgment or admission by any party of any fault, improper conduct or
liability whatsoever to the other party or to any third party.
 
14.       Reformation and Severability.  It is the intent of the Executive and
the Company that the provisions of this Agreement be enforced to the fullest
extent permitted by law.
 

 
7

--------------------------------------------------------------------------------

 

 
In case any provision of this Agreement shall be declared by a court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable as
written, the Executive and the Company agree that the court or arbitrator shall
modify and reform such provision to permit enforcement to the greatest extent
permitted by law.  In addition, if any provision of this Agreement shall be
declared invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall in no way be
affected or impaired thereby.
 
15.       Governing Law.  This Agreement shall be deemed to have been entered
into and shall be construed and enforced in accordance with the laws of the
State of North Carolina without regard to its conflicts of law principles.  In
the event a dispute arises out of or pertains to this Agreement, the Executive
and the Company agree to use reasonable efforts to resolve such dispute through
negotiation.  In the event such dispute cannot be settled through negotiation,
the parties agree that any action or proceeding instituted with respect thereto
shall be commenced and maintained in accordance with the arbitration provision
pursuant to Article 24.2 of the Employment Agreement, or as applicable, the
Failure To Comply provision pursuant to Article 13.7 of the Employment
Agreement.
 
16.       Tax Advice and Information.  The Executive acknowledges that neither
of the Company or any of their representatives have provided the Executive with
any tax advice or tax-related representations concerning the payments provided
for in this Agreement or any other aspect of this Agreement.  Further, the
Executive understands and agrees that the Executive should consult the
Executive's own tax advisor(s) for any such tax advice or information.  The
parties acknowledge and agree that:  the form and timing of the payments and
benefits to be provided pursuant to this Agreement are intended to be exempt
from or to comply with one or more exceptions to the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and applicable Treasury
Regulations thereunder ("Section 409A"), including the requirement for a
six-month suspension on payments to "specified employees" as defined in Section
409A that are not otherwise permitted to be paid within the six-month suspension
period.  Notwithstanding any provision of this Agreement to the contrary,
neither the Company nor any of the other Releasees represent or warrant the tax
treatment under any federal, state, local, or foreign laws or regulations
thereunder (individually and collectively referred to as the "Tax Laws") of any
payment or benefits contemplated by this Agreement including, but not limited
to, when and to what extent such payments or benefits may be subject to tax,
penalties and interest under the Tax Laws.
 
17.       Miscellaneous.  The title and captions used in this Agreement are for
convenience only and are not to be construed in interpreting this
Agreement.  This Agreement and the provisions contained in it shall not be
construed or interpreted for or against either party because that party drafted
or caused that party's legal representative to draft any of its
provisions.  This Agreement may be executed simultaneously in counterparts, each
of which shall be an original, but all of which shall constitute but one and the
same agreement.  Facsimile or electronic copies of this Agreement shall be of
the same force and effect as the original.
 
18.       Notices.  All notices, requests and other communications to any party
under this Agreement shall be in writing and sent by personal delivery or
overnight courier to the address provided below as well as by facsimile
transmission if such information is provided below:
 

 
8

--------------------------------------------------------------------------------

 

 
(a)       If to the Executive:
 
Robert E. Harrison
7300 Haymarket Lane
Raleigh, North Carolina 27615


With a copy to:


Michael P. Bentzen
Hughes & Bentzen, PLLC
1100 Connecticut Ave. NW
Suite 340
Washington, D.C. 20036
Fax Number:  (202) 293-8973
 
(b)       If to the Company
 
Alliance One International, Inc.
Attention:  Robert A. Sheets, EVP, CFO and CAO
8001 Aerial Center Parkway
P.O. Box 2009
Morrisville, North Carolina 27560
Fax Number:  (919) 379-4132


With a copy to:


John P. Furfaro
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Fax Number:  (917) 777-2624


And with a copy to:


Susanna Knutson Gibbons
Poyner Spruill LLP
301 Fayetteville Street
Suite 1900
Raleigh, NC 27601
Fax Number:  (919) 783-1075
 
19.       Attorney Fees.  In the event of the institution of legal proceedings
to enforce this Agreement pursuant to Section 15 or otherwise relating to the
Executive's employment, the prevailing party shall, in addition to any other
right or remedy, be entitled to reimbursement of such party's reasonable
attorneys' fees and expenses associated with any Claim upon which such party
prevails, including, but not limited to, the dismissal of any Claim, mediation,
arbitration, or a final determination by a court after which time for any appeal
has lapsed.
 

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date indicated below.
 
 
Alliance One International, Inc.
 


 


By:
/s/ Robert A Sheets
 
Name:
Robert A Sheets
 
Title:
Executive Vice President &
   
Chief Financial Officer
 

 


 


/s/ Robert E Harrison
   
Robert E. Harrison
   



Date:
  12/14/10
 

 


 



 
10

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
 
Employment Agreement
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), made
effective as of December 31, 2008, by and between ALLIANCE ONE INTERNATIONAL,
INC., a Virginia Corporation (the “Company”), and ROBERT E. HARRISON (the
“Executive”).
 
R E C I T A L S:
 
The Company the Executive are parties to that certain Employment Agreement dated
November 7, 2004 (the “Original Agreement”).  The Company and the Executive have
concluded that the Original Agreement should be amended in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  Accordingly, the Company and the Executive desire to amend and
restate the Original Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows:
ARTICLE 1
 
EMPLOYMENT OF EXECUTIVE
 
Subject to the terms and conditions set forth in this Agreement, the Company
hereby employs the Executive and the Executive hereby accepts such employment
for the period stated in ARTICLE 3 of this Agreement.
 
ARTICLE 2
 
POSITION, RESPONSIBILITIES AND DUTIES
 
2.1.           Position and Responsibilities. During the Term (as defined in
Section 3.1), the Executive shall serve as the President and Chief Executive
Officer of the Company on the conditions herein provided. The Executive shall
provide such executive services in the management of the Company’s business not
inconsistent with his position and the provisions of Section 2.2 as shall be
assigned to him from time to time by the Board and shall report to the Board.
 
2.2.           Duties. In addition to having the responsibilities described in
Section 2.1, during the Term the Executive shall also serve, if elected, as a
director of the Company or as an officer or director of any subsidiary or
affiliate of the Company. During the Term and except for illness, reasonable
vacation periods, and reasonable leaves of absence, the Executive shall devote
his full business time, attention, skill, energies and efforts to the faithful
performance of his duties hereunder and to the business and affairs of the
Company and any subsidiary or affiliate of the Company and shall not during the
Term be employed in any other business activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage; provided, however, that
(i) with the approval of the Board, the Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, companies or organizations, which, in the Board’s judgment, will not present
any conflict of interest with the Company or any of its subsidiaries or
affiliates or divisions, or materially affect the performance of the Executive’s
duties pursuant to this Agreement and (ii) the Executive shall not be prevented
from investing his personal assets in any business which does not compete with
the Company or with any subsidiary or
 

 
 

--------------------------------------------------------------------------------

 

 
affiliate of the Company, where the form or manner of such investment will not
require substantial services on the part of the Executive in the operation of
the business in which such investment is made. Notwithstanding the foregoing,
the duties of the Executive shall not be expanded without the Executive’s prior
approval.
 
ARTICLE 3
 
TERM
 
3.1.           Term of Employment. The term of the Executive’s employment (the
“Initial Term”) under this Agreement shall commence effective as of December 31,
2008 (the “Effective Date”), and shall continue until the earliest to occur of
the following dates (the “Termination Date”): (i) May 13, 2010; (ii) the date of
death of the Executive; (iii) the date coinciding with the end of one hundred
eighty (180) days of continuous “Total Disability” (as defined in Section 7.4)
of the Executive (the “Disability Period”); (iv) the specified date of
Executive’s separation from service under the Notice Exception (as defined in
Section 3.2); (v) the date of Executive’s separation from service under the
Cause Exception (as defined in Section 3.3); or (vi) the date the Executive
separates from service for Good Reason (as defined in Section 3.4). In the event
that the Initial Term shall expire on account of the terminating event described
in subparagraph (i) of this Section 3.1, then, notwithstanding the provisions of
subparagraph (i) of this Section 3.1, the Initial Term shall be extended
automatically, without any further action by the Company or the Executive for
successive one-year periods (each, an “Extension Period”) following the
expiration of the Initial Term (by reason of the terminating event described in
subparagraph (i) of this Section 3.1) or any succeeding one-year Extension
Period (except as otherwise provided in this Section 3.1). If either party
hereto desires for the Term to expire at the end of the Initial Term or at the
end of any succeeding one-year Extension Period, such party shall give written
notice of such desire to the other party at least one year before the expiration
of the Initial Term or the Extension Period, as applicable. All references
herein to the term of the Executive’s employment (the “Term”) shall refer to the
Initial Term and shall include any Extension Period.
 
3.2.           Termination by Giving Notice. If the Company desires to terminate
the Executive’s employment without Cause prior to the expiration of the Term or
if the Executive desires to separate from service without Good Reason prior to
the expiration of the Term, such party shall give not less than sixty (60) days’
written notice of such desire to the other party specifying the date on which
the separation from service will occur (the “Notice Exception”). Notwithstanding
the foregoing, the Notice Exception shall not be effected by the Company while
the Executive is Totally Disabled as provided in ARTICLE 7.
 
3.3.           Termination for Cause; Automatic Termination. Subject to the
requirements of Section 3.5 of this Agreement, the Company shall at all times
have the right to discharge the Executive for Cause. For purposes of this
Agreement, the term “Cause” shall be limited to one or more of the following:
(i) the Executive’s failure or refusal to perform his material duties,
responsibilities and obligations; (ii) any act of fraud, misappropriation of
funds, material dishonesty, theft or embezzlement by the Executive affecting the
Company; (iii) the Executive’s conviction of a felony or a plea of nolo
contendere to a felony; (iv) the Executive’s willful gross neglect or misconduct
resulting in material harm to the Company’s financial condition or reputation or
(v) the Executive’s breach of his covenants in ARTICLE 13 (the “Cause
Exception”).
 
Notwithstanding the foregoing, if the Company desires to discharge the Executive
for the reason described in subparagraph (i) of this Section 3.3 (a “Policy
Infraction”), it shall give notice to the Executive as provided in Section 3.5
and the Executive shall have thirty (30) days after notice has been given to him
in which to cure the Policy Infraction. If the Policy Infraction is timely cured
by the Executive, the Company’s notice shall become null and void. For purposes
of this Agreement, Cause shall not include the Executive’s Total Disability (as
defined in Section 7.4).
 
3.4.           Good Reason. Subject to the requirements of Section 3.5 of this
Agreement, the
 

 
2

--------------------------------------------------------------------------------

 

 
Executive may separate from service at any time for Good Reason (as defined in
this Section 3.4). If the Executive desires to separate from service for Good
Reason, he shall give notice to the Company as provided in Section 3.5. For
purposes of this Section 3.4, separation from service for “Good Reason” shall
mean any of the following:
 
(a)           The Executive’s voluntary separation from service with the Company
on account of and within six (6) months following a material diminution or
material adverse change by the Board of the duties, functions, responsibilities
and authority of the Executive in the position or positions identified in
section 2.1 without his consent, if such diminution or change is not cured
within thirty (30) days after notice has been given to the Company by the
Executive; or
 
(b)           The Executive’s voluntary separation from service with the Company
on account of and within six (6) months following any material breach of a
provision of this Agreement by the Company, if such breach is not cured within
thirty (30) days after notice has been given to the Company by the Executive.
Without limiting the generality of the foregoing sentence, the Company shall be
in material breach of its obligations hereunder if, for example, the Company
shall not permit the Executive to exercise such responsibilities as are
consistent with the Executive’s position as President and Chief Executive
Officer, or assign the Executive duties that are inconsistent with such
positions and are of such a nature as are usually associated with the positions
of president and chief executive officer of a corporation engaged in
substantially the same business as the Company, or the Executive shall at any
time be required to report to anyone other than directly to the Company’s Board
as provided in Section 2.1, or the Company shall fail to make a payment when due
to the Executive; or
 
(c)           The Executive’s voluntary separation from service with the Company
on account of and within six (6) months following a material reduction in the
Executive’s Base Salary, annual incentive opportunity or aggregate benefit
levels without his consent, if such reduction is not cured within thirty (30)
days after notice has been given to the Company by the Executive;
 
(d)           The Executive’s voluntary separation from service with the Company
on account of and within six (6) months following the Company’s failure to
obtain the written assumption of this Agreement in accordance with ARTICLE 26 on
or before the consummation of a transaction described in ARTICLE 26, if such
failure is not cured within thirty (30) days after notice has been given to the
Company or the Successor Corporation, as appropriate; or
 
(e)           The Executive’s voluntary separation from service with the Company
on account of and within six (6) months following the failure of the Company’s
shareholders to reelect the Executive as a member of the Board, if such failure
is not cured within thirty (30) days after notice has been given to the Company
by the Executive.
 
If the reason for the Executive’s desire to separate from service for Good
Reason as defined in this Section 3.4 is timely cured by the Company (or the
Successor Corporation, if appropriate), the Executive’s notice shall become null
and void.
 
3.5.           Notice of Termination. Any termination by the Company under the
Cause Exception or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party hereto. For purposes of Sections 3.3
and 3.4, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) sets forth the date the separation from service will occur
(subject to the other party’s right to cure such facts and circumstances, if
applicable).
 
(a)           If the Executive’s employment is terminated by reason of neglect
or misconduct pursuant to clause (iv) of Section 3.3, the Executive’s separation
from service shall be not less than thirty (30) days nor more than forty-five
(45) days after the receipt of the Notice of Termination by the Executive.
 

 
3

--------------------------------------------------------------------------------

 

 
(b)           If the Executive desires to separate from service for Good Reason
pursuant to Section 3.4, the Executive must provide the Notice of Termination to
the Company or Successor Corporation, as appropriate, within ninety (90) days
after the initial existence of the condition claimed to provide a basis for
separation from service for Good Reason.  The Executive’s separation from
service date shall be not less than thirty (30) days after the receipt of the
Notice of Termination by the Company or Successor Corporation, as the case may
be.  The Executive’s separation from service date must be within six (6) months
of the initial existence of the condition providing the basis for separation
from service for Good Reason.
 
(c)           If the Executive’s employment is terminated by reason of one of
the events described in clauses (i), (ii), (iii) or (v) of Section 3.3, the
Executive’s separation from service shall be not more than fifteen (15) days
after the receipt of the Notice of Termination by the Executive.
 
3.6.           Rights of Executive Upon Termination of Employment.
 
(a)           Following the date the Term expires on account of the Executive’s
employment through the Initial Term or any Extension Period, or the Executive’s
separation from service with Good Reason or the Executive’s separation from
service pursuant to the Company’s exercise of the Notice Exception, the rights
of the Executive shall be as provided in ARTICLES 4, 5, 6, 9, 10, 12, 13, 14,
15, 16, 18, 24 and 26.
 
(b)           Following the date the Term expires on account of the Executive’s
death, the rights of the Executive’s personal representative and designated
beneficiary (as determined pursuant to ARTICLE 16) shall be as provided in
ARTICLES 4, 5, 6, 8, 10, 14, 15, 16, 18, 24 and 26.
 
(c)           Following the date the Term expires on account of the Executive’s
Total Disability, the rights of the Executive shall be as provided in ARTICLES
4, 5, 6, 7, 9, 10, 13, 14, 15, 16, 18, 24 and 26.
 
(d)           Following the date the Term expires on account of the Executive’s
separation from service pursuant to Executive’s exercise of the Notice
Exception, the rights of the Executive shall be as provided in ARTICLES 4, 5, 6,
9, 10, 13, 14, 15, 16, 18, 24 and 26.
 
(e)           Following the date the Term expires on account of the termination
of the Executive for Cause, the Executive shall be entitled to receive his Base
Salary through the Termination Date plus any amounts that the Executive was
entitled to receive through the Termination Date as provided in ARTICLES 5, 6,
10, 14, 15, 16, 18, 24 and 26. If the Term expires on account of the termination
of the Executive for Cause, the Executive shall continue to be subject to the
provisions of ARTICLE 13 and the Executive shall forfeit any rights under annual
incentive, long-term incentive, equity compensation and similar plans or awards
that were not vested on the Termination Date.
 
3.7.           Separation from Service Defined.  All references herein to
Executive’s “separation from service” shall mean Executive’s separation from
service with the Company and its subsidiaries and affiliates within the meaning
of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended
(the “Code”) and applicable regulations and other guidance thereunder, including
but not limited to Executive’s termination on account of death or Total
Disability.
 
ARTICLE 4
 
COMPENSATION
 
4.1.           Base Salary. For all services rendered by the Executive during
the Term, including without limitation services as an executive, officer,
director (except fees and reimbursements to which all members of the Board, or a
subsidiary or affiliate of the Company, are generally entitled) or member of any
committee of the Company or of any subsidiary, affiliate, or division thereof,
the Company shall pay
 

 
4

--------------------------------------------------------------------------------

 

 
the Executive as compensation a base annual salary (the “Base Salary”), payable
in appropriate installments to conform with regular payroll dates for salaried
personnel of the Company. The annual rate of the Executive’s Base Salary shall
be at least $650,000. The Board’s Committee on Executive Compensation (the
“Committee”) shall review the Executive’s performance on an annual basis and
may, in its discretion, increase the Executive’s Base Salary on account of his
performance.
 
4.2.           Bonus.
 
(a)           In addition to the Base Salary provided for in Section 4.1, the
Executive shall be entitled to such annual bonus or bonuses, if any (the
“Awarded Bonuses”), as may be awarded to the Executive from time to time under
the Company’s Management Incentive Plan or any successor or replacement bonus
plan or arrangement (the “MIP”). The Awarded Bonuses for a fiscal year shall be
payable in the manner specified in the MIP, but in no event later than the end
of the calendar year in which the relevant fiscal year ends. Each fiscal year,
the “target” annual bonus under the MIP shall be at least seventy-five percent
(75%) of the Executive’s then-current Base Salary and the maximum annual bonus
under the MIP shall be at least two hundred percent (200%) of the Executive’s
“target” annual bonus for the fiscal year.
 
(b)           If the Term expires on account of the Executive’s separation from
service with Good Reason or the Company’s exercise of the Notice Exception, then
the Executive shall receive a pro rata amount of the annual bonus for the fiscal
year that includes the Termination Date as determined by the Committee. The pro
rata bonus will be paid to the Executive on or before the later of (i) the 15th
day of the third month immediately following the end of the fiscal year that
includes the Executive’s separation from service date, or (ii) March 15
immediately following the end of the calendar year that includes the Executive’s
separation from service date.
 
4.3.           Long-Term Incentive Plans. The Executive shall be eligible to
receive awards under the Company’s long-term incentive plans as determined by
the Committee in its discretion. If the Term expires on account of the
Executive’s separation from service with Good Reason or the Company’s exercise
of the Notice Exception, then (i) all restrictions on any restricted or deferred
stock awards outstanding on the Termination Date shall be eliminated, (ii) all
stock options outstanding on the Termination Date with an exercise price equal
to or less than the fair market value of the shares as of the close of business
on the Termination Date shall be immediately vested and shall remain exercisable
for twenty-four (24) months thereafter or until the expiration date of the
option, if sooner; provided, that without the Executive’s consent this clause
(ii) shall not apply to options that are intended to be incentive stock options
under Section 422 of the Internal Revenue Code of 1986; and (iii) all stock
options outstanding on the Termination Date with an exercise price greater than
the fair market value of the shares as of the close of business on the
Termination Date shall be cancelled as of the close of business on the
Termination Date.
 
ARTICLE 5
 
REIMBURSEMENT OF EXPENSES, OFFICE AND SECRETARIAL ASSISTANCE
 
The Company recognizes that the Executive will incur, from time to time,
expenses for the benefit of the Company and in furtherance of the Company’s
business, including, but not limited to, expenses for entertainment, travel and
other business expenses consistent with the Company’s past practices. During the
Term the Executive will be reimbursed for his reasonable expenses incurred for
the benefit of the Company in accordance with the general policy of the Company
as adopted from time to time by the Board. To receive such reimbursement, the
Executive must present to the Company an itemized accounting, in such detail as
the Company may reasonably request, of such expenditures. The Company further
agrees to furnish the Executive during the Term with an office and such
secretarial assistance as shall be suitable to the character of the Executive’s
position with the Company and adequate for the performance of his duties
hereunder. In the event of the termination of the Executive’s employment for
 

 
5

--------------------------------------------------------------------------------

 

 
any reason, the Company shall reimburse the Executive (or in the event of death,
his personal representative) for expenses incurred by the Executive on behalf of
the Company prior to the Termination Date to the extent such expenses have not
been previously reimbursed by the Company. The expenses eligible for
reimbursement under this ARTICLE 5 in any year shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other
year.  Executive’s rights under this ARTICLE 5 are not subject to liquidation or
exchange for any other benefit.
 
ARTICLE 6
 
SUPPLEMENTAL RETIREMENT BENEFIT
 
The Executive shall participate in the Company’s Supplemental Executive
Retirement Plan (the “SERP”). The Executive shall be entitled to receive
benefits in accordance with, and subject to, the terms of the SERP, as in effect
from time to time. The Executive’s Surviving Spouse (as defined in the SERP)
also shall be entitled to receive benefits in accordance with, and subject to,
the terms of the SERP, as in effect from time to time.
 
ARTICLE 7
 
DISABILITY BENEFITS
 
7.1.           Commencement of Total Disability. If the Executive suffers a
“Total Disability” (as defined in Section 7.4) during the Term, he shall be
deemed totally disabled (“Totally Disabled”) for purposes of this Agreement as
of the date such Total Disability commenced.
 
7.2.           Benefits Payable Upon Total Disability. In the event of the
Executive’s disability or Total Disability, he shall be entitled to receive
benefits in accordance with, and subject to, the terms of any short-term
disability, long-term disability or other plan or program providing benefits for
disability maintained by the Company.
 
7.3.           Cessation of Disability. Notwithstanding the provisions of
Section 7.2, if prior to the end of the Disability Period the Executive’s Total
Disability shall have ceased under the definition of Total Disability set forth
in Section 7.4 and he shall have commenced to perform his regular duties
hereunder, the following special provisions shall apply: (i) this Agreement
shall continue in full force and effect (except as otherwise provided in ARTICLE
3); and (ii) the Executive shall be entitled to resume his employment under this
Agreement and to receive thereafter compensation in accordance with ARTICLE 4 as
though he had not been Totally Disabled.
 
7.4.           Definition of Total Disability. For purposes of this Agreement,
“Total Disability” shall mean the permanent and total inability, by reason of
physical or mental infirmity, or both, of the Executive to perform his regular
and customary duties with the Company in a satisfactory manner for one hundred
eighty (180) days in any period of three hundred sixty-five (365) days. The
determination of the existence or nonexistence of Total Disability shall be made
by the Board, pursuant to a medical examination by a medical doctor licensed to
practice medicine in the State of North Carolina selected or approved by the
Board.
 
ARTICLE 8
 
DEATH BENEFIT
 
Upon the expiration of the Term on account of the Executive’s death, the Company
shall pay to the Executive’s designated beneficiary (as determined pursuant to
ARTICLE 16 or the terms of the applicable benefit plan) any life insurance or
death benefits payable under any plan or program
 

 
6

--------------------------------------------------------------------------------

 

 
maintained by the Company.
 
ARTICLE 9
 
DEATH FOLLOWING COMMENCEMENT OF PAYMENTS
 
If (i) the Term expires under circumstances entitling the Executive to receive
payments pursuant to ARTICLE 12 and (ii) the Executive dies prior to receiving
any or all of the payments, monthly installments or benefits to which he is due
hereunder (including, for the avoidance of doubt, amounts payable under Sections
4.2 and 4.3), then such remaining payments, monthly installments or benefits
shall be payable to his designated beneficiary (as determined pursuant to
ARTICLE 16).
 
ARTICLE 10
 
OTHER EMPLOYEE BENEFITS
 
The Executive shall be entitled to participate in any and all retirement,
health, disability, life insurance, long-term disability insurance, nonqualified
deferred compensation and tax-qualified retirement plans or any other plans or
benefits offered by the Company to its employees or executives generally, if and
to the extent the Executive is eligible to participate in accordance with the
terms and provisions of any such plan or benefit program. Nothing in this
ARTICLE 10 is intended, or shall be construed, to require the Company to
institute any particular plan, program or benefit. Benefits payable pursuant to
this Agreement shall be in addition to benefits payable to the Executive under
all other employee benefit plans or programs of the Company.
 
ARTICLE 11
 
VACATION AND SICK LEAVE
 
During the term of his employment hereunder, the Executive shall be entitled to
and receive as an additional benefit at least four (4) weeks of personal time
off each fiscal year under the Company’s Compensated Leave Policy, during which
time his compensation shall be paid in full. Such personal time off shall be
taken by the Executive at such times as may be reasonably mutually agreed upon
by the Executive and the Company.
 
ARTICLE 12
 
TERMINATION COMPENSATION
 
12.1.        Monthly Compensation. Upon the expiration of the Term for any
reason, the Executive shall be entitled to continue to receive his Base Salary
through the last day of the month in which the Termination Date occurs.
 
12.2.        Severance Payment and Benefits. In addition to the compensation
provided for in Section 12.1, the Executive shall be entitled to severance
benefits as provided in this Section 12.2 upon his separation from service with
Good Reason or upon his separation from service on account of the Company’s
exercise of the Notice Exception.  For purposes of this Section 12.2, the date
of such separation from service is referred to as the Executive’s “Separation
Date”.
 
(a)           Within sixty (60) days following the Separation Date, the
Executive (or in the event of his subsequent death, his designated beneficiary)
shall be entitled to receive a single cash payment equal to a multiple of (i)
the Executive’s Base Salary as in effect on the Separation Date plus (ii) the
greater of (A) the Executive’s target annual bonus under Section 4.2 for the
fiscal year that includes the Separation
 

 
7

--------------------------------------------------------------------------------

 

 
Date or (B) the average of the actual annual bonuses paid to the Executive under
Section 4.2 for the two fiscal years ended before the Separation Date. The
multiplier shall be (X) three (3) if the Separation Date is within twenty-four
months after a Change in Control, or (Y) two (2) in all other cases. If all or
any part of the amount payable pursuant to this paragraph is delayed pursuant to
the last sentence of ARTICLE 33, such amount shall bear interest until paid at
an annual rate of 5%.
 
(b)           Following the Separation Date, the Executive shall be entitled to
the special health care benefits described in this Section 12.2(b).
 
(i)           Executive shall be entitled to participate (treating the Executive
as an “active employee” of the Company for this purpose) in the Company’s
Medical Plan for Salaried Employees, as the same may be amended from time to
time (the “Company Medical Plan”) during the period commencing immediately after
participation would otherwise cease on account of Executive’s separation from
service in the absence of this Agreement (and without regard to the continuation
of coverage requirements of Section 4980B of the Code and Part 6 of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“COBRA”)), and
ending on the earliest of (A) the last day of the thirtieth (30th) month
(thirty-sixth (36th) month if the Separation Date is within twenty-four (24)
months after a Change in Control) following the Separation Date; (B) the date of
Executive’s death; or (C) the last day of the month in which the Executive
becomes eligible for Medicare.  The coverage required to be provided to the
Executive pursuant to this Section 12.2(b)(i) shall be referred to herein as the
“Extended Coverage” and the period during which the Extended Coverage is
provided shall be referred to herein as the “Medical Plan Coverage Period.”  The
Company, consistent with sound business practices, shall use its best efforts to
provide the Executive with the Extended Coverage under the Company Medical Plan
during the Medical Plan Coverage Period, including, if necessary, amending the
applicable provisions of the Company Medical Plan and negotiating the addition
of any necessary riders to any group health insurance contract.  During the
Medical Plan Coverage Period, the Executive shall pay the entire premium
required for the Extended Coverage under the Company Medical Plan.  The premium
required for the Extended Coverage shall be equal to the premium required by
COBRA for the continuation of individual coverage under the Company Medical Plan
(the “COBRA Rate”).  Notwithstanding the foregoing, for any period of Extended
Coverage after the COBRA Period (as defined below), as determined by the
Company, the premium required for the Extended Coverage in such period shall be
the greater of the COBRA Rate or the actuarially determined cost of the Extended
Coverage as determined by an actuary selected by the Company.
 
(ii)           If at any time during the Medical Plan Coverage Period the
Company is unable for whatever reason to provide the Executive with the Extended
Coverage under the Company Medical Plan, the Company, consistent with sound
business practices, shall use its best efforts to secure for the Executive
coverage under an individual policy of health insurance providing coverage for
the Executive which is substantially equivalent to the Extended Coverage to be
provided under the Company Medical Plan (the “Individual Medical Policy”).  In
such event, the Executive shall pay the entire premium charged for coverage of
the Executive under the Individual Medical Policy.
 
(iii)           The provisions of this paragraph shall apply only if the Medical
Plan Coverage Period ends before the last day of the thirtieth (30th) month
(thirty-sixth (36th) month if the Separation Date is within twenty-four (24)
months after a Change in Control) following the Separation Date on account of
the Executive’s entitlement to Medicare.  In such event, the Executive shall on
or prior to attainment of age 65 enroll in Medicare Parts A, B and D and shall
obtain a Medicare supplemental policy (the “Medicare Supplemental Policy”) to
become effective no later than the end of the Medical Plan Coverage
Period.  During the period beginning immediately after the end of the Medical
Plan Coverage Period and ending on the earlier of the Executive’s date of death
or the last day of the thirtieth (30th) month (thirty-sixth (36th) month if the
Separation Date is within twenty-four (24) months after a Change in Control)
following the Separation Date (the “Medicare Period”), the Executive shall at
all times maintain and pay the premiums charged for Medicare Parts A, B and D
coverage and for a Medicare Supplemental Policy.  Each month during the Medicare
Period, the Company shall reimburse the Executive for the premiums paid by the
Executive for Medicare Part D and for the Medicare Supplemental Policy, to the
extent the amount of
 

 
8

--------------------------------------------------------------------------------

 

 
such premiums exceeds the then-applicable amount of the monthly contribution or
premium charged an active full-time salaried employee participating in the
Company Medical Plan for coverage of such active full-time salaried
employee.  Such reimbursement shall be made on a monthly basis within ten (10)
business days after the Executive submits a written request for reimbursement
accompanied by sufficient evidence demonstrating that the premiums subject to
reimbursement were incurred.
 
(iv)           The Extended Coverage provided to the Executive pursuant to
paragraph (i) of this Section 12.2(b) is intended to satisfy during the Medical
Plan Coverage Period the continuation of coverage requirements of COBRA as such
requirements apply to the Executive on account of separation from
service.  Executive shall complete such COBRA election materials as the Company
may require in order to make the Extended Coverage available.  Notwithstanding
any contrary provision of this Section 12.2(b), the period of COBRA continuation
coverage for Executive shall not expire prior to the end of the applicable
period of continuation coverage to which the Executive would be entitled under
COBRA (the “COBRA Period”).  For any portion of the COBRA Period that continues
after the end of the Medical Plan Coverage Period, the Executive shall be
responsible for paying the full COBRA Rate for any continuation coverage he
maintains during such COBRA Period. Notwithstanding the foregoing provisions of
this Section 12.2(b), in the event that the Extended Coverage for whatever
reason does not satisfy the continuation of coverage requirements of COBRA
during the Medical Plan Coverage Period, the Executive shall be entitled to
elect COBRA continuation coverage in lieu of the Extended Coverage described in
this Section 12.2(b).  In such event, the Executive shall be responsible for
paying the full amount of the premium charged for such COBRA continuation
coverage under the Company Medical Plan at the COBRA Rate.
 
(v)           Each month during the Medical Plan Coverage Period, the Company
shall pay to Executive a special benefit as determined pursuant to the
provisions of this paragraph (the “Special Benefit”).  The amount of the monthly
Special Benefit shall be equal to the amount of the monthly premium actually
paid by the Executive for the Extended Coverage for such month, less the
then-applicable amount of the monthly contribution or premium charged an active
full-time salaried employee participating in the Company Medical Plan for
coverage of such active full-time salaried employee.  The Special Benefit shall
be payable on the 20th day of each calendar month, or within ten (10) business
days thereafter, commencing in the first month of the Medical Plan Coverage
Period.  If all or any portion of a Special Benefit payment is delayed pursuant
to the last sentence of ARTICLE 33, such amount shall bear interest until paid
at an annual rate of 5%.
 
(vi)           In addition to the Special Benefit described in paragraph (v),
the Company shall pay to the Executive each year during the Medical Plan
Coverage Period a payment equal to the amount necessary to pay the federal and
state income taxes imposed upon the Executive as a result of the receipt of the
Special Benefit payments (i.e., a gross-up payment).  The gross-up payment for
each calendar year during the Medical Plan Coverage Period shall be paid to the
Executive in a single lump sum payment on or prior to December 31 of each such
calendar year.  Each gross-up payment shall be determined pursuant to the
following formula and expressing the Tax Rate as a decimal.
 
 

                         
Gross-up Amount
=
Special Benefit Amount
X
(1 +
(
Tax Rate
X
(
1
)))
Less
Special Benefit Amount
 
1-Tax Rate
 






 
9

--------------------------------------------------------------------------------

 

 
The “Tax Rate” shall be equal to (A) the highest marginal income tax rate in
effect under Code Section 1(a) (or any successor provision) in the calendar year
in which the gross-up payment is made (the “Federal Rate”), plus (B) the highest
marginal rate of income tax for individuals in the state in which Executive is
domiciled in the calendar year in which the gross-up payment is paid (the “State
Rate”), minus (C) the Federal Rate times the State Rate.  The “Special Benefit
Amount” shall be equal to the total amount of Special Benefit payments during
the calendar year in which the gross-up payment is made.  Notwithstanding the
foregoing, in no event shall a gross-up payment be made to the Executive with
respect to any Special Benefit payments that are not includible in the income of
the Executive for federal and state income tax purposes.  If all or any portion
of a gross-up payment is delayed pursuant to the last sentence of ARTICLE 33,
such amount shall bear interest until paid at an annual rate of 5%.
 
(vii)           Executive shall pay for the Extended Coverage on a monthly
basis.  The premium or contribution due for Extended Coverage under the Company
Medical Plan in any month shall be due on the last day of the immediately
preceding month, provided that any payment received by the Company within twenty
(20) days of the due date shall be deemed timely.  If Executive fails to pay any
premium or contribution when due as provided in this paragraph, the Company’s
obligation to provide Extended Coverage under this Section 12.2(b) shall
immediately expire.  If Executive fails to pay the premium within twenty (20)
days of the due date as described in the prior sentence, the Company will
provide Executive with written notice of the failure to make such premium
payment.  The written notice shall be furnished to Executive in the manner
provided in ARTICLE 29.  Executive shall have ten (10) days after the Company
provides such notice within which to make the applicable premium payment and any
such payment received by the Company within this ten (10) day period shall be
considered timely.  Executive hereby authorizes the Company to withhold from any
monthly payment then due to Executive under this Agreement or otherwise the
premiums or contributions required and then due under this Section 12.2(b) to
pay for Extended Coverage for Executive.
 
(viii)           Expenses eligible for reimbursement under this Section 12.2(b)
in a calendar year shall not affect any expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year.  Executive’s rights
under this Section 12.2(b) are not subject to liquidation or exchange for any
other benefit.
 
(c)           For thirty (30) months (thirty-sixth (36) months if the Separation
Date is within twenty-four (24) months after a Change in Control) immediately
following Executive’s Separation Date, the Company shall reimburse Executive for
any premiums Executive pays to maintain life and disability insurance coverage
equivalent to the Company-provided group coverage in effect for Executive at the
time of his termination of employment, to the extent the amount of such premiums
exceeds the then-applicable amount of the monthly contribution or premium
charged an active full-time salaried employee participating in the Company’s
group life and disability plans.  Such reimbursement shall be made on a monthly
basis within ten (10) business days after the Executive submits a written
request for reimbursement accompanied by sufficient evidence demonstrating that
the premiums subject to reimbursement were incurred.  Expenses eligible for
reimbursement under this Section 12.2(c) in a calendar year shall not affect any
expenses eligible for reimbursement or in-kind benefits to be provided in any
other calendar year.  Executive’s rights under this Section 12.2(c) are not
subject to liquidation or exchange for any other benefit.
 
(d)           Notwithstanding the foregoing, if a payment or reimbursement under
this Section 12.2 would be otherwise be payable before the Separation Date, the
Company shall delay making such payment or reimbursement until the month
following the Separation Date.
 
12.3.        Change in Control Defined.  For purposes of this Agreement, “Change
in Control” shall mean any of the following:
 
(a)           Any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) becomes the beneficial
owner, directly or indirectly, of Company securities representing more than 30%
of the aggregate voting power of all classes of the Company’s
 

 
10

--------------------------------------------------------------------------------

 

 
voting securities on a fully diluted basis, after giving effect to the
conversion of all outstanding warrants, options and other securities of the
Company convertible into or exercisable for voting securities of the Company
(whether or not such securities are then exercisable);
 
(b)           The shareholders of the Company approve a plan of merger,
consolidation or share exchange between the Company and an entity other than a
direct or indirect wholly-owned subsidiary of the Company, unless the Company
shareholders immediately before the completion of such transaction will continue
to hold at least 50% of the aggregate voting power of all classes of voting
securities of the surviving or resulting entity;
 
(c)           The shareholders of the company approve a proposal with respect to
the sale, lease, exchange or other disposition of all, or substantially all, of
the Company’s property, unless the Company shareholders immediately before the
completion of such transaction will continue to hold, directly or indirectly, at
least 50% of the aggregate voting power of all classes of voting securities of
the transferee;
 
(d)           During any period of two consecutive years (which period may be
deemed to begin prior to the date of this Agreement), individuals who at the
beginning of such period constituted the Board, together with any new members of
the Board whose election by the Board or whose nomination for election by the
Company’s shareholders was approved by a majority of the members of the Board
then still in office who either were directors at the beginning of such period
or whose nomination or election was previously so approved, cease for any reason
to constitute a majority of the Board; or
 
(e)           The Board, in its sole discretion, determines that a Change in
Control has occurred.
 
ARTICLE 13
 
POST-TERMINATION OBLIGATIONS
 
All payments and benefits to the Executive under this Agreement shall be subject
to the Executive’s compliance with the following provisions during the Term and
following the termination of the Executive’s employment:
 
13.1.        Assistance in Litigation. The Executive shall, upon reasonable
notice, furnish such information and assistance to the Company as may reasonably
be required by the Company in connection with any litigation in which it is, or
may become, a party, and which arises out of facts and circumstances known to
the Executive. The Company shall promptly reimburse the Executive for his
out-of-pocket expenses incurred in connection with the fulfillment of his
obligations under this Section 13.1, provided that such expenses are incurred by
Executive during his lifetime.  The expenses eligible for reimbursement under
this Section 13.1 in any calendar year shall not affect any expenses eligible
for reimbursement or in-kind benefits to be provided in any other calendar
year.  Executive’s rights under this Section 13.1 are not subject to liquidation
or exchange for any other benefit.
 
13.2.        Confidential Information. The Executive shall not disclose or
reveal to any unauthorized person any trade secret or other confidential
information relating to the Company, its subsidiaries or affiliates, or to any
businesses operated by them, and the Executive confirms that such information
constitutes the exclusive property of the Company; provided, however, that the
foregoing shall not prohibit the Executive from disclosing such information to
the extent necessary or desirable in connection with obtaining financing for the
Company (or furnishing such information under any agreements, documents or
instruments under which such financing may have been obtained) or otherwise
disclosing such information to third parties or governmental agencies in
furtherance of the interests of the Company; or as may be required by law.
 
13.3.        Noncompetition. The Executive shall not: (i) during his employment
by the Company and for the three-year period following the expiration of the
Term, without the prior written consent of the
 

 
11

--------------------------------------------------------------------------------

 

 
Company, engage directly or indirectly, as a licensee, owner, manager,
consultant, officer, employee, director, investor or otherwise, in any business
in competition with the Company; or (ii) usurp for his own benefit any corporate
opportunity under consideration by the Company during his employment, unless the
Company shall have finally decided not to take advantage of such corporate
opportunity. The restrictions of part (i) of this Section 13.3 shall not apply
if the employment of the Executive is terminated by the Company’s exercise of
the Notice Exception or by the Executive for Good Reason, and shall further not
apply to a passive investment by the Executive constituting ownership of less
than five percent (5%) of the equity of any entity engaged in any business
described in part (i) of this Section 13.3. The Executive acknowledges that the
possible restrictions on his activities which may occur as a result of his
performance of his obligations under this Section 13.3 are required for the
reasonable protection of the Company.
 
13.4.        Nonsolicitation. During his employment by the Company and for the
one-year period following the expiration of the Term, the Executive will not
recruit or solicit any employee of the Company to leave the Company to work with
or for Executive or for any other person or business by whom Executive is
employed. During the Term and for the one-year period following the expiration
of the Term, the Executive will not recruit or solicit any customers or vendors
of the Company to become customers or vendors of any business entity that
competes with any of the businesses owned or operated by, or under common
ownership with, the Company.
 
13.5.        Nondisparagement. The Executive shall not make any statements that
denigrate or disparage the Company, its employees or its Board to the media or
financial analysts. The Company, the Board and the Company’s employees shall not
make any statements that denigrate or disparage the Executive to the media or
financial analysts.
 
13.6.        Return of Company Property. All records, files, drawings,
documents, models, equipment and the like relating to the business of the
Company that the Executive prepared or used or came in contact with during the
Executive’s employment by the Company shall be and remain the sole property of
the Company and the Executive warrants that as of the termination of the
Executive’s employment all such property will be returned to the Company and
that the Executive will not retain any such property. In addition, upon
termination of his employment hereunder the Executive agrees to turn over to the
Company all documents (including without limitation paper documents, audiotapes,
videotapes and other recording media, as well as all copies and transcripts
thereof) that contain matters of or relating to trade secrets, confidential
information, etc. of the Company.
 
13.7.        Failure to Comply. In the event that the Executive shall fail to
comply with any provision of this ARTICLE 13, and such failure shall continue
for ten (10) days following delivery of notice thereof by the Company to the
Executive, all rights hereunder of the Executive and any person claiming under
or through him shall thereupon terminate and no person shall be entitled
thereafter to receive any payments or benefits hereunder (except for benefits
under employee benefit plans or programs as provided in ARTICLE 10 which have
been earned or otherwise fixed or determined to be payable prior to such
termination). In addition to the foregoing, in the event of a breach or
threatened breach by the Executive of the provisions of this ARTICLE 13, the
Company shall have and may exercise any and all other rights and remedies
available to the Company at law or otherwise, including but not limited to
obtaining an injunction from a court of competent jurisdiction enjoining and
restraining the Executive from committing such violation, and the Executive
hereby consents to the issuance of such injunction.
 
ARTICLE 14
 
ADDITIONAL PAYMENTS BY COMPANY
 
 
14.1.        Gross-Up Payment. This Section 14.1 applies if (i) any amount
required to be paid or distributed to the Executive pursuant to this Agreement
and any other amounts otherwise required to be paid or distributed to the
Executive by the Company shall constitute a parachute payment within the
 

 
12

--------------------------------------------------------------------------------

 

 
meaning of Section 280G of the Code, (ii) the aggregate of such parachute
payments (the “Parachute Payments”) shall cause the Executive to be subject to
the excise tax on excess parachute payments under Section 4999 of the Code (the
“Excise Tax”), or any successor or similar provision thereof and (iii) the total
of all such Parachute Payments equals or exceeds one hundred ten percent (110%)
of the amount that could be paid to the Executive without the Executive
incurring an Excise Tax liability. In that event, the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
the Executive shall receive after the payment of any Excise Tax and any Excise
Tax or other taxes on the Gross-Up Payment, shall equal the amount which he
would have received if the Excise Tax had not been imposed. The Gross-Up Payment
shall be the sum of the following:
 
(a)           The Excise Taxes imposed on and paid by the Executive on account
of the excess Parachute Payments;
 
(b)           Any federal income tax, social security tax, unemployment tax or
Excise Tax imposed on and paid by the Executive as a result of the Gross-Up
Payment required to be made under this Section 14.1; and
 
(c)           Any state income or other tax imposed on and paid by the Executive
as a result of the Gross-Up Payment required to be made under this Section 14.1.
 
The Gross-Up Payment shall be made within thirty (30) days following the date
the Executive remits the related Excise Taxes or other taxes to the appropriate
taxing authorities.  The Gross-Up Payment shall in any event be paid to the
Executive no later than the last day of the calendar year immediately following
the calendar year in which the Executive remits the related Excise Taxes or
other taxes.
 
In the event that any Excise Tax and/or other tax giving rise to a Gross-Up
Payment is subsequently determined to be less than the amount actually remitted
by the Executive and the Executive receives a refund of such Excise Tax and/or
other tax, within thirty (30) days of receiving such refund the Executive shall
repay to the Company the entire amount of the refund (including any portion
designated as interest).
 
14.2.        Reduction in Parachute Payments. This Section 14.2 applies if (i)
any amount required to be paid or distributed to the Executive pursuant to this
Agreement and any other amounts otherwise required to be paid or distributed to
the Executive by the Company shall constitute a Parachute Payment, (ii) the
Parachute Payments shall cause the Executive to be subject to the Excise Tax and
(iii) the total of such Parachute Payments is less than one hundred ten percent
(110%) of the amount that could be paid to the Executive without the Executive
incurring an Excise Tax liability. In that event, such payments shall be reduced
to the maximum amount that may be paid without subjecting the Executive of the
Excise Tax.  Such payments shall be reduced in a manner that will not have the
effect of delaying or accelerating any payment of deferred compensation in
violation of Code Section 409A, and in a manner that will not subject the
Executive to the taxes imposed by Code Section 409A.
 
ARTICLE 15
 
ATTORNEYS’ FEES
 
 
In the event that the Executive during his lifetime incurs any attorneys’ fees
in connection with entering into this Agreement or in protecting or enforcing
his rights under this Agreement or under any employee benefit plans or programs
sponsored by the Company in which the Executive is a participant, the Company
shall reimburse the Executive for such reasonable attorneys’ fees and for any
other reasonable expenses related thereto unless, in the case of an action
instituted by the Executive, the Executive is acting in bad faith. Such
reimbursement shall be made within thirty (30) days following final resolution
of the dispute or occurrence giving rise to such fees and expenses, but in any
event no later
 

 
13

--------------------------------------------------------------------------------

 

 
than the end of the calendar year following the calendar year in which the
expense was incurred.  The expenses eligible for reimbursement under this
paragraph in any calendar year shall not affect any expenses eligible for
reimbursement or in-kind benefits to be provided in any other calendar
year.  Executive’s rights under this Article 15 are not subject to liquidation
or exchange for any other benefit.
 
ARTICLE 16
 
BENEFICIARY
 
The Executive shall name one or more primary beneficiaries and one or more
contingent beneficiaries, who shall be entitled to receive any death benefit
payable under ARTICLE 8 or any benefits payable under ARTICLE 9 due to the
Executive’s death following commencement of payments under ARTICLES 7 or 12,
which beneficiary or beneficiaries shall be subject to change from time to time
by notice in writing to the Board. A beneficiary may be a trust, an individual
or the Executive’s estate. If the Executive fails to designate a beneficiary,
primary or contingent, then and in such event, such benefit shall be paid to the
surviving spouse of the Executive or, if he shall leave no surviving spouse,
then to the Executive’s estate. If a named beneficiary entitled to receive any
death benefit is not living or in existence at the death of the Executive or
dies prior to asserting a written claim for any such death benefit, then and in
any such event, such death benefit shall be paid to the other primary
beneficiary or beneficiaries named by the Executive who shall then be living or
in existence, if any, otherwise to the contingent beneficiary or beneficiaries
named by the Executive who shall then be living or in existence, if any; but if
there are no primary or contingent beneficiaries then living or in existence,
such benefit shall be paid to the surviving spouse of the Executive or, if he
shall leave no surviving spouse, then to the Executive’s estate. If a named
beneficiary is receiving or is entitled to receive payments of any such death
benefit and dies before receiving all of the payments due him, any remaining
benefits shall be paid to the other primary beneficiary or beneficiaries named
by the Executive who shall then be living or in existence, if any, otherwise to
the contingent beneficiary or beneficiaries named by the Executive who shall
then be living or in existence, if any; but if there are no primary or
contingent beneficiaries then living or in existence, the balance shall be paid
to the estate of the beneficiary who was last receiving the payments.
 
ARTICLE 17
 
DECISIONS BY COMPANY; FACILITY OF PAYMENT
 
Any powers granted to the Board hereunder may be exercised by a committee,
appointed by the Board, and such committee, if appointed, shall have general
responsibility for the administration and interpretation of this Agreement;
provided, however, that any action by the Company to terminate the Executive’s
employment under the Notice Exception or for Cause or to enforce (or assert the
Executive’s violation of) the provisions of ARTICLE 13 shall be taken only
pursuant to a resolution adopted by a majority of the members of the Board (and
not a committee or other delegate of the Board) at a duly held meeting of the
Board. Subject to and to the extent not inconsistent with the provisions of
ARTICLE 16, if the Board or the committee shall find that any person to whom any
amount is or was payable hereunder is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then the Board or the
committee, if it so elects, may direct that any payment due him or his estate
(unless a prior claim therefore has been made by a duly appointed legal
representative) or any part thereof be paid or applied for the benefit of such
person or to or for the benefit of his spouse, children or other dependents, an
institution maintaining or having custody of such person, any other person
deemed by the Board or committee to be a proper recipient on behalf of such
person otherwise entitled to payment, or any of them, in such manner and
proportion as the Board or committee may deem proper. Any such payment shall be
in complete discharge of the liability of the Company therefor.
 

 
14

--------------------------------------------------------------------------------

 

 
ARTICLE 18
 
INDEMNIFICATION
 
The Company shall indemnify the Executive during his employment and thereafter
to the maximum extent permitted by applicable law from any and all liability of
the Executive arising out of, or in connection with, his employment by the
Company or membership on the Board; provided, that in no event shall such
indemnity of the Executive at any time during the period of his employment by
the Company be less than the maximum indemnity provided by the Company at any
time during such period to any other officer or director under any
indemnification insurance policy or the bylaws or charter of the Company or by
agreement.
 
ARTICLE 19
 
SOURCE OF PAYMENTS; NO TRUST
 
The obligations of the Company to make payments hereunder shall constitute a
liability of the Company to the Executive. Such payments shall be from the
general funds of the Company, and the Company shall not be required to establish
or maintain any special or separate fund, or otherwise to segregate assets to
assure that such payments shall be made, and neither the Executive nor his
designated beneficiary shall have any interest in any particular asset of the
Company by reason of its obligations hereunder. Nothing contained in this
Agreement shall create or be construed as creating a trust of any kind or any
other fiduciary relationship between the Company and the Executive or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.
 
ARTICLE 20
 
SEVERABILITY
 
All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid in an arbitration under Section 24.2,
this Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.
 
ARTICLE 21
 
ASSIGNMENT PROHIBITED
 
This Agreement is personal to each of the parties hereto, and neither party may
assign nor delegate any of his or its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
nothing in this ARTICLE 21 shall preclude (i) the Executive from designating a
beneficiary to receive any benefit payable under this Agreement upon his death
or (ii) the executors, administrators, or other legal representatives of the
Executive or his estate from assigning any rights under this Agreement to the
person or persons entitled thereto.
 
ARTICLE 22
 
NO ATTACHMENT
 
Except as otherwise provided in this Agreement or required by applicable law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such
 

 
15

--------------------------------------------------------------------------------

 

 
action shall be null, void and of no effect.
 
ARTICLE 23
 
HEADINGS
 
The headings of articles, paragraphs and sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
ARTICLE 24
 
GOVERNING LAW; ARBITRATION
 
24.1.        Governing Law. The parties intend that this Agreement and the
performance hereunder and all proceedings hereunder shall be construed in
accordance with and under and pursuant to the laws of the State of North
Carolina and that in any proceeding that may be brought arising out of, in
connection with, or by reason of this Agreement, the laws of the State of North
Carolina shall be applicable and shall govern to the exclusion of the laws of
any other forum.
 
24.2.        Arbitration. Any dispute arising out of, in connection with or by
reason of this Agreement, including the breach, termination, interpretation or
validity thereof shall be finally resolved by arbitration in accordance with the
CPR Institute for Dispute Resolution Rules for Non-Administered Arbitration as
in effect on the Effective Date, by three arbitrators of whom each party shall
select one and the third to be selected by the two party-designated arbitrators.
Prior to the first presentation to the panel of arbitrators each party shall
submit to the arbitrators and the other party a written statement setting forth
that party’s position with respect to the issue or issues being arbitrated and
the correct interpretation of this Agreement, the correct resolution of the
issues and the amount, if any, that the party claims should be paid under this
Agreement with respect to such issue or issues. At the conclusion of the
arbitration the panel shall approve the position of one of the parties and the
interpretation, resolution or the amount, if any, to be paid in accordance with
that party’s written statement. Except as provided in the two preceding
sentences, the arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. § § 10-16. Judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. The place of arbitration shall
be in the city in which the Company’s principal executive office is located.
 
ARTICLE 25
 
BINDING EFFECT
 
This Agreement shall be binding upon, and inure to the benefit of, the Executive
and his heirs, executors, administrators and legal representatives and the
Company and its permitted successors and assigns.
 
ARTICLE 26
 
MERGER OR CONSOLIDATION
 
The Company will not consolidate or merge into or with another corporation, or
transfer all or substantially all of its assets to another corporation (the
“Successor Corporation”) unless the Successor Corporation shall assume this
Agreement, and upon such assumption, the Executive and the Successor Corporation
shall become obligated to perform the terms and conditions of this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

 
ARTICLE 27
 
COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
 
ARTICLE 28
 
ENTIRE AGREEMENT
 
This Agreement expresses the whole and entire agreement between the parties with
reference to the employment of the Executive and, as of the Effective Date,
supersedes and replaces the Original Agreement and any other prior employment
agreement, understanding or arrangement (whether written or oral) between the
Company and the Executive or Standard Commercial Corporation and the Executive.
Each of the parties hereto has relied on his or its own judgment in entering
into this Agreement.
 
ARTICLE 29
 
NOTICES
 
All notices, requests and other communications to any party under this Agreement
shall be in writing (including telefacsimile transmission or similar writing)
and shall be given to such party at its address or telefacsimile number set
forth below or such other address or telefacsimile number as such party may
hereafter specify for the purpose by notice to the other party:
 
 
(a)          If to the Executive:
 
Robert E. Harrison
7300 Haymarket Lane
Raleigh, North Carolina  27615
 
With a copy to:
 
Michael P. Bentzen, Esq.
Hughes & Bentzen, PLLC
11000 Connecticutt Ave. NW
Suite 340
Washington, D.C. 20006
Fax Number: (202) 293-8973
 
 
(b)          If to the Company:
 
Alliance One International, Inc.
8001 Aerial Center Parkway
P.O. Box 2009
Morrisville, North Carolina   27560
Fax Number: (919) 379-4132
 
Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 29.
 

 
17

--------------------------------------------------------------------------------

 

 
ARTICLE 30
 
MODIFICATION OF AGREEMENT
 
No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. No evidence of any waiver or modification
shall be offered or received in evidence at any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the parties hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The parties
further agree that the provisions of this ARTICLE 30 may not be waived except as
herein set forth.
 
ARTICLE 31
 
TAXES
 
To the extent required by applicable law, the Company shall deduct and withhold
all necessary Social Security taxes and all necessary federal and state
withholding taxes and any other similar sums required by law to be withheld from
any payments made pursuant to the terms of this Agreement.
 
ARTICLE 32
 
RECITALS
 
The Recitals to this Agreement are incorporated herein and shall constitute an
integral part of this Agreement.
 
ARTICLE 33
 
SECTION 409A
 
To the extent applicable, the parties hereto intend that this Agreement comply
with Section 409A of the Code and all guidance or regulations thereunder
(“Section 409A”).  The parties hereby agree that this Agreement shall at all
times be construed in a manner to comply with Section 409A and that should any
provision be found not in compliance with Section 409A, the parties are hereby
contractually obligated to execute any and all amendments to this Agreement
deemed necessary and required by legal counsel for the Company to achieve
compliance with Section 409A.  By execution and delivery of this Agreement, the
Executive irrevocably waives any objections he may have to the amendments
required by Section 409A.  In the event amendments are required to be made to
this Agreement to comply with Section 409A, the Company shall use its
commercially reasonable best efforts to provide the Executive with substantially
the same benefits and payments he would have been entitled to pursuant to this
Agreement had Section 409A not applied, but in a manner that is compliant with
Section 409A.  The manner in which the immediately preceding sentence shall be
implemented shall be the subject of good faith negotiations of the parties.  The
parties also agree that in no event shall any payment required to be made
pursuant to this Agreement that is considered deferred compensation within the
meaning of Section 409A be accelerated in violation of Section 409A.  The
parties further agree that any payments of deferred compensation that are made
as a result of a separation from service cannot commence under Section 409A
until the lapse of six (6) months after a separation from service (or death of
the Executive, if earlier), to the extent that Executive is determined to be a
“specified employee” (as that term is defined in Section 409A) and a six-month
delay is required under Section 409A.  Any payment or portion thereof that must
be delayed pursuant to this “specified employee” rule shall be paid, along with
any interest accrued in accordance with this Agreement, in the seventh (7th)
month following the Executive’s separation.
 

 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement on this the 30th
day of December, 2008.
 

 
EXECUTIVE
     
/s/    Robert E. Harrison (SEAL)
 
Robert E. Harrison
             
ALLIANCE ONE INTERNATIONAL, INC.
     
By: /s/    Michael K. McDaniel
     
December 30, 2008

 
 


 

 
19

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
Vested Amounts Payable Under Certain Plans
 




Alliance One Savings and Profit Sharing Plan:  Vested account balance was
$291,603.12 as of December 10, 2010; amount payable will be based on vested
account balance when the distribution is processed.


Alliance One International Inc. Supplemental Retirement Account Plan:  Vested
account balance as of March 31, 2011 is $501,251.43; amount payable under Plan
terms will be based on vested account balance as of June 30, 2011.


Alliance One International Inc. Pension Plan:  Vested January 1, 2011 Account
Balance (estimated) is $308,181.


Standard Commercial Corporation Supplemental Executive Retirement Plan:  Vested
single life annuity benefit is $4,186.88 payable monthly commencing at age 65;
actual amount paid will depend on the Executive's election as to form of payment
under the Plan terms.


Outstanding stock options as of the Effective Date:


Grant Date
Grant Type
Grant Price
Outstanding (Vested + Unvested)
 
Outstanding & Exercisable following Termination (Exercise Price equal to or less
than FMV on 12/14/2010)
Expiration Date following Termination
Cancelled at Termination (Options with Exercise Price greater than FMV on
12/14/2010)
8/14/2001
NQ
$5.83
36,000
 
0
 
36,000
8/13/2002
NQ
$6.30
36,000
 
0
 
36,000
6/11/2003
NQ
$5.80
36,000
 
0
 
36,000
8/30/2005
ISO
$3.96
70,000
 
70,000
12/14/2012
0
8/17/2006
NQ
$3.94
29,127
 
29,127
12/14/2012
0
8/17/2006
ISO
$3.94
40,873
 
40,873
12/14/2012
0
8/16/2007
NQ
$7.48
170,381
 
0
 
170,381
8/16/2007
ISO
$7.48
17,519
 
0
 
17,519
TOTAL
   
435,900
 
140,000
 
295,900




 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3
 
Amounts Payable Under AOI SERP




Capitalized terms in this Exhibit shall be defined as set forth in the AOI
SERP.  Executive is the "Participant."


The Participant shall be entitled to a Normal Retirement Allowance in accordance
with Section 3.01(a)(i) of the AOI SERP.


For purposes of Section 3.01(a)(i) of the AOI SERP, the Participant's Normal
Retirement Allowance is a monthly payment of $27,358.86 (less applicable
withholding taxes and deductions pursuant to Section 5 of the Agreement)
commencing on his Normal Retirement Date (February 1, 2019).  The Normal
Retirement Allowance is fixed and not subject to future adjustment on the basis
of the Participant's marital status or any other factors.


For purposes of Section 3.01(b) of the SERP, if the Participant is married on
his Normal Retirement Date, and his Spouse survives him, the Surviving Spouse's
monthly allowance will be $13,679.43 (less applicable withholding taxes and
deductions pursuant to Section 5 of the Agreement).


No benefit will be payable pursuant to Section 3.02 of the AOI SERP.